Citation Nr: 0942328	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  07-08 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to financial assistance in acquiring an 
automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The Veteran had active military service from September 1981 
to October 1997.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision.


FINDINGS OF FACT

1.  The Veteran is service connected for a herniated nucleus 
pulposus L4-5 and L5-S1, for traumatic arthritis of the 
cervical spine, for a herniated nucleus pulposus T9-10, for 
ulnar neuropathy of both arms, for bilateral plantar 
fasciitis, for hemorrhoids, for herpes simplex, for 
sinusitis, for chronic prostatitis, and for dermatitis.

2.  The evidence does not show that the Veteran's service 
connected disabilities cause loss or permanent loss of use of 
one or both feet; loss or permanent loss of use of one or 
both hands; permanent impairment of vision of both eyes; or  
ankylosis in either knee or hip.


CONCLUSION OF LAW

The criteria for entitlement to financial assistance in 
acquiring an automobile or other conveyance with adaptive 
equipment, or for adaptive equipment only, are not met.  38 
U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. §§ 3.350(a), 
3.808, 4.63, 17.156 (2009)






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is service connected for a herniated nucleus 
pulposus L4-5 and L5-S1 (rated at 40 percent), for traumatic 
arthritis of the cervical spine (rated at 30 percent), for a 
herniated nucleus pulposus T9-10 (rated at 20 percent), for 
ulnar neuropathy of both arms (rated at 10 percent for each 
upper extremity), and for bilateral plantar fasciitis 
(noncompensable).  The Veteran is also service connected for 
hemorrhoids, herpes simplex, sinusitis, chronic prostatitis, 
and dermatitis.

The Veteran testified that as a result of these service 
connected disabilities he has essentially lost the use of his 
feet, such that he should be granted eligibility for adaptive 
automobile equipment.  The Veteran added that he was told 
that he would benefit from adaptive equipment and even had 
the improvements made to his automobile, but was then told 
that VA had to approve his eligibility before it would pay 
for the vehicular modifications.  

In support of his contention, the Veteran submitted a letter 
dated in February 2007 from a VA doctor who stated that the 
Veteran would benefit from adaptive driving equipment.  
However, the doctor did not specifically find that the 
Veteran met the criteria for adaptive equipment.

VA treatment records are inconclusive as to whether the 
Veteran meets the criteria for automobile adaptive equipment, 
and while a form was filled out showing what equipment might 
have been of use to the Veteran, this fact alone does not 
establish that the criteria for adaptive equipment have been 
met.  Rather; it merely confirms that the Veteran has 
adaptive automobile equipment.

Regulations provide that to be eligible for a grant of 
adaptive driving equipment, a Veteran's service connected 
disabilities must cause, (i) loss or permanent loss of use of 
one or both feet; (ii) loss or permanent loss of use of one 
or both hands; (iii) permanent impairment of vision of both 
eyes; or (iv) for adaptive equipment eligibility only, 
ankylosis of one or both knees or one or both hips.  
38 C.F.R. § 3.808.

It is noted that for VA purposes, "loss of use of a foot or 
hand" will be held to exist when no effective function 
remains other than that which would be equally well served by 
an amputation stump at the site of election below the elbow 
or knee with use of a suitable prosthetic appliance.  The 
determination should be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc. in the case of the foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. §§ 3.350(a)(2)(i), 4.63.

Because it was unclear whether, and, if so, to what degree, 
the Veteran could use either his feet or his hands, the Board 
remanded the Veteran's claim for a VA examination.  The 
examiner was asked to determine whether the Veteran has loss 
or permanent loss of use of one or both feet, loss or 
permanent loss of use of one or both hands, or ankylosis of 
one or both knees or one or both hips. 

The Veteran underwent the VA examination in April 2009.  X-
rays of the right and left knees showed no soft tissue 
swelling or joint effusions; osseous structures were intact; 
and there were no significant arthritic changes noted.  X-
rays of the hips showed intact osseous structures; and no 
significant arthritic changes were noted.  X-rays of the 
hands showed no soft tissue swelling.  Osseous structures 
were intact and normally aligned; and no significant 
arthritic changes were noted.  X-rays of the feet showed 
stable feet without acute osseous abnormalities or 
radiographically significant arthritic changes.  The 
radiologist stated that the knee series, hip series, hand 
series, and feet series were all negative.  

At the examination, the Veteran reported that his 
disabilities had been getting worse since 2008, and he 
reported having pain that began at the base of his neck that 
radiated down the left arm to the hand (and occasionally 
radiated down the right arm).  The Veteran reported having 
numbness at times along the dorsum of his hand, and he 
complained of back pain radiating into his buttocks and into 
the back of his legs.  The Veteran also reported numbness in 
both legs that was worse on the right side, and stated that 
he felt weak in all four extremities.  

The Veteran entered the examination using a cane, and wearing 
splints on both wrists.  The Veteran was also wearing a back 
brace and knee braces.  However, the Veteran was able to 
remove all of the braces for the examination.

With regard to the Veteran's upper extremities, the examiner 
indicated that the Veteran was extremely thin but had 
appropriate muscle development throughout his shoulder 
girdle.  The examiner was able to passively take both of the 
Veteran's shoulders through a full range of motion 
repetitively, but the Veteran would not give much effort to 
hold up his shoulders.  However, when the arms were dropped, 
the Veteran's muscles had good enough tone that the Veteran 
was able to hold his shoulders abducted and forward flexed.  
Similarly, while the Veteran had extremely thin upper and 
lower extremities, the examiner stated that all his muscle 
groups appeared to be functioning.  There were no 
contractures or deformities in either the right or left hand, 
and the median, ulnar and radial nerves of both hands and 
arms appeared to be functioning.  The Veteran complained 
about a decreased sensation in the dorsal ulnar aspect of 
both hands, but he did feel pinprick sensation.  The Veteran 
had good grip strength and was able to oppose his thumbs 
bilaterally.  The reflexes in the Veteran's biceps and 
triceps were 1+.  The Veteran had normal range of motion in 
both wrists and in all his fingers.

With regard to the Veteran's lower extremities, the Veteran 
had mild genu varus in both knees.  However, he demonstrated 
normal range of motion in both hips, and all muscle groups 
were functioning in the thighs and the lower legs down to the 
toes.  The Veteran had good strength to extension and to 
eversion in both ankles, but would not throw the foot out 
into that position when walking.  The Veteran had normal 
strength to plantar flexion of the foot and toes, and there 
was full range of motion in both ankles.

The examiner stated that the Veteran had significant 
degenerative arthritis of the cervical spine and of the 
lumbosacral spine; however, while the Veteran described 
symptoms of radiculopathy, no objective findings of 
radiculopathy were made and the Veteran's reflexes were 
symmetrical in both the upper and lower extremities, with no 
clonus in the lower extremities clinically to indicate a 
myelopathy.  

The examiner opined that the Veteran had not lost, nor did he 
have permanent loss of use of, either upper extremity, either 
lower extremity, either hand, or either foot.  There was 
additionally no ankylosis in either knee or either hip 
clinically.  The Veteran had functional use of both upper 
extremities and both hands, although he had some decreased 
sensation.  Motor-wise, the Veteran had good functioning in 
both hands, and the Veteran was able to grasp and manipulate 
both hands, both feet, and both ankles.  The Veteran did 
assert that he fatigued easily.  

The Board has carefully reviewed the Veteran's testimony, and 
the Board notes that lay testimony is competent to report 
observable symptomatology of an injury or illness.  Barr v. 
Nicholson, 21 Vet. App. 303, 307-08 (2007).  As such, the 
Veteran's testimony that he essentially has periodic loss of 
use of his foot is considered competent.  However, the Board, 
as fact finder, is obligated to, and fully justified in, 
determining whether lay evidence is credible in and of 
itself, i.e., because of possible bias, conflicting 
statements, etc.  The Veteran's credibility affects the 
weight to be given to his testimony, and it is the Board's 
responsibility to determine the appropriate weight.  
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  See 
also Layno v. Brown, 6 Vet. App. 465, 469(1994) (finding that 
the weight and credibility of evidence "is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted").

In this case, while the Veteran has asserted that his 
condition is tantamount to loss of feet, neither the VA 
treatment records nor the VA examination support his 
contentions.  X-rays of the Veteran's hands, hips, knees, and 
feet were all negative; and the examiner specifically stated 
that the Veteran had not lost use of either upper or lower 
extremity.  As such, the credibility of the Veteran's 
testimony is undermined by the objective medical evidence 
which has failed to support his contentions.

The credibility of the Veteran's testimony is further 
undermined by his effort at several VA medical appointments.  
For example, in January 2000, the Veteran presented for 
treatment at VA asserting that he needed a scooter to get 
around and requesting that such a device be provided by VA.  
On examination, the doctor stated that he was unable to 
examine any of the Veteran's major joints due to severe pain 
to slight touch; however, while the Veteran would not move 
his joints during testing, the doctor noted that the Veteran 
was very mobile and active when arguing the reasons he needed 
a scooter, and the doctor was able to observe the Veteran 
demonstrating full range of motion in his upper extremities 
and wrists (after removing wrist splints) during his antics.  
Additionally, the Veteran again appeared disingenuous on his 
VA examination in April 2009, by suggesting an inability to 
raise his arms during testing when the examiner found that 
the Veteran in fact had such a capacity.  

As such, the Board concludes that the Veteran's testimony 
simply lacks the credibility to overcome the medical evidence 
which shows that he does not have loss of use of a relevant 
body part that is tantamount to having no effective function 
remaining other than that which would be equally well served 
by an amputation stump at the site of election below the 
elbow or knee with use of a suitable prosthetic appliance.  

The Veteran similarly does not meet any of the other criteria 
for adaptive equipment, as the examiner found no ankylosis in 
either of the Veteran's knees or hips; and the Veteran 
demonstrated 20/20 vision in both eyes in July 2006 (and 
therefore does not have permanent impairment of vision of 
both eyes).

As such, the criteria for assistance in acquiring an 
automobile and adaptive equipment have not been met, and the 
Veteran's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in November 2005, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  

VA treatment records have been obtained; and the Veteran was 
also provided with a VA examination (the report of which has 
been associated with the claims file).  Additionally, the 
Veteran testified at a hearing before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the Veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


ORDER

Eligibility for assistance in acquiring an automobile and 
adaptive equipment, or adaptive equipment only, is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


